DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an electrical coolant pump for conveying coolant in a vehicle comprising: a pump housing with a pump chamber in which a pump impeller is rotably accommodated, an inlet and an outlet which are connected to the pump chamber; a shaft which is rotably supported at a separating element between the pump chamber and a motor chamber separated from the pump chamber, and on which the pump impeller is fixed; a dry-running electric motor with a radially inner stator and a radially outer rotor which is accommodated in the motor chamber; wherein a radial bearing of the shaft, which is arranged in an axial direction between the pump impeller and the rotor, is provided by means of a radial sintered sliding bearing having a defined porosity lubricated by coolant; and a shaft seal is arranged between the radial sliding bearing and the motor chamber; wherein at least one coolant flow channel with a predetermined depth is provided in the sintered sliding bearing in an axial direction extending from the end of the sintered sliding bearing on the side of the pump chamber. The cited prior art references teach a similar electric pump, but none teach the specific component of a sintered bearing having a cooling channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747